Citation Nr: 1126454	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  08-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for left knee disability. 

3.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to May 1963 and from April 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2007, a statement of the case was issued in December 2007, and a substantive appeal was received in December 2007.


FINDINGS OF FACT

1.  The Veteran's does not have a current back disability.  

2.  The Veteran's does not have a current left knee disability.  

3.  The Veteran's does not have a current right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service treatment records show a knee contusion after the Veteran had fallen down a ladder in June 1967, and one instance of back treatment in August 1968.  On service discharge examination in April 1969, the Veteran's back and knees were normal, providing evidence against these claims.   

Currently, no diagnosis of a current low back or knee disability is shown.  There is one indication of low back pain in October 2006, before the claim was filed.  VA treatment records have been obtained, and they do not show currently diagnosed back or knee disability.  In the absence of currently diagnosed low back and knee disabilities, service connection can not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  Accordingly, service connection is not warranted for low back or bilateral knee disability.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A.  § 5103(a).

The notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in January 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no competent evidence that the Veteran has the problems at issue before the Board.  Therefore, the first factor in determining whether a medical examination is necessary is not satisfied and the Board declines to afford the Veteran an examination.  

Also, in this regard, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, as in this case, conclusory generalized lay statements suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278- 1279.

A VA examination is not necessary as the record does not contain competent lay or medical evidence of a current diagnosed knee or back disability or persistent or recurrent symptoms of knee or back disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

ORDER

Service connection for a back disability is not warranted.

Service connection for left knee disability is not warranted.

Service connection for right knee disability is not warranted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


